DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/16/2020, 03/20/2020, 06/03/2021 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being disclosed by Robaina (US 2018/0182173).

Regarding claim 1, Robaina discloses an electronic apparatus (see Figs 2 and 6), comprising: a housing (80, frame) having a light transmission portion (see Figs 2 and 6; frame to include optical element 570); and a covering structure comprising a plurality of coating layers sequentially stacked above the light transmission portion (see Fig 6; stack 260 comprises sequentially stacked layers above layer 570), the coating layers respectively having different thicknesses (see Fig 6; layers have relatively different thicknesses), different refractive indices, different reflectivities, and different transmissivities (see Fig 9; Para [0104-0106], corresponding stack 660 has layers of different refractive indices with different reflectivity and thus different transmissivities), wherein reflected light of the covering structure presents a virtual image with a pattern (see Fig 6; Para [0088-91]; image formed from reflected light of covering structure).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Robaina (US 2018/0182173) in view of Chen (Examiner provided machine translation of CN 108603958 A, of record).


Regarding claim 2, Robaina discloses the electronic apparatus of claim 1. Robaina does not disclose wherein the covering structure is configured to transmit most of light in a wavelength range of infrared spectrum and not to transmit most of light in a wavelength range of visible spectrum. Robaina and Chen are related because both teach electronic apparatuses. 
Chen discloses the electronic apparatus (see Fig 1e) wherein the covering structure is configured to transmit most of light in a wavelength range of infrared spectrum and not to transmit most of light in a wavelength range of visible spectrum (see Fig 12B; Para [0009]; light in infrared spectrum is mostly transmitted while light in the visible spectrum). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Robaina with wherein the covering structure is configured to transmit most of light in a wavelength range of infrared spectrum and not to transmit most of light in a wavelength range of visible spectrum of Chen for the purpose of eliminating visible light in order to prevent tracking errors and improve the user experience.
Regarding claim 3, Robaina in view of Chen discloses the electronic apparatus (Chen: see Fig 1e) of claim 2, wherein the covering structure is configured to reflect said most of light in the wavelength range of the visible spectrum (Chen: see Fig 12B; Para [0046]; visible light reflected can be at least 70% which is most of visible light).
Regarding claim 4, Robaina in view of Chen discloses the electronic apparatus (Chen: see Fig 1e) of claim 2, further comprising an infrared image sensor under the light transmission portion and configured to sense said most of light in the wavelength range of the infrared spectrum (Chen: see Fig 2F; Para [0062]; light receiver, 40, may be an infrared sensor configured to receive light under the light transmission portion 10).
Regarding claim 5, Robaina in view of Chen discloses the electronic apparatus (Robaina: Fig 2) of claim 2, wherein the coating layers comprises a first coating layer being the farthest one of the coating layers relative to the light transmission portion (Robaina: see Fig 9A; 670 first coat farthest away from right side of figure from where light transmission portion would be), a second coating layer connected to the first coating layer (Robaina: see Fig 9A; second layer 760a connected to first layer 670), and a third coating layer connected to the second coating layer (Robaina: see Fig 9A; layer 660 connected to second layer 760a), and the refractive index of the second coating layer is smaller than the refractive indices of the first coating layer and the third coating layer (Robaina: see Fig 9A; Para [0106]; refractive index of second coating is smaller than that of first and third layers).
Claims 6-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Robaina (US 2018/0182173) in view of Border (US 2016/0154244)
Regarding claim 6, Robaina discloses the electronic apparatus of claim 1. Robaina does not disclose wherein the covering structure is configured to transmit most of light in a first wavelength range of visible spectrum and not to transmit most of light in a second wavelength range of the visible spectrum which does not overlap with the first 
Border discloses the electronic apparatus (see Fig 2) wherein the covering structure is configured to transmit most of light in a first wavelength range of visible spectrum and not to transmit most of light in a second wavelength range of the visible spectrum which does not overlap with the first wavelength range (see Fig 11C; Transmission curve of filter has first range between 520-540nm, second range 480-519 nm). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Robaina with wherein the covering structure is configured to transmit most of light in a first wavelength range of visible spectrum and not to transmit most of light in a second wavelength range of the visible spectrum which does not overlap with the first wavelength range of Border for the purpose of controlling visible light in order to prevent tracking errors and improve the user experience.
Regarding claim 7, Robaina in view of Border discloses the electronic apparatus (Border: see Fig 2) of claim 6, wherein the covering structure is configured to reflect said most of light in the second wavelength range of the visible spectrum (Border: see Fig 11C; Para [0288]; notch filters allow for transmission of first wavelength while reflecting second wavelength range 480-519nm).
Regarding claim 9, Robaina in view of Border discloses the electronic apparatus (Border: see Fig 2) of claim 6, wherein the covering structure is configured not to transmit most of light in a third wavelength range of the visible spectrum which does not overlap with the first wavelength range, and the first wavelength range is between the second wavelength range and the third wavelength range (Border: see Fig 11C; Para 
Regarding claim 10, Robaina in view of Border discloses the electronic apparatus (Border: see Fig 2) of claim 9, wherein the covering structure is configured to reflect said most of light in the third wavelength range of the visible spectrum (Border: see Fig 11C; Para [0288]; notch filters allow for transmission of first wavelength while reflecting second wavelength range 480-519nm).
Regarding claim 11, Robaina in view of Border discloses the electronic apparatus (Robaina: Fig 2) of claim 6, wherein the coating layers comprises a first coating layer being the farthest one of the coating layers relative to the light transmission portion (Robaina: see Fig 9A; 760a first coat farthest away from right side of figure from where light transmission portion would be), a second coating layer connected to the first coating layer (Robaina: see Fig 9A; second layer 690 connected to first layer 760a), and a third coating layer connected to the second coating layer (Robaina: see Fig 9A; layer 760b connected to second layer 690), and the refractive index of the second coating layer is greater than the refractive indices of the first coating layer and the third coating layer (Robaina: see Fig 9A; Para [0106]; refractive index of first and thirds coating is smaller than that of the second coating thus second coating is greater than index of first and third layers).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Robaina (US 2018/0182173) in view of Border (US 2016/0154244) as applied to claim 6 above, and further in view of Takahashi (US 6822677).
Regarding claim 8, Robaina in view of Border discloses the electronic apparatus (Robaina: Fig 2) of claim 6, further comprising an image sensor under the light transmission portion (Robaina: see Fig 10; image sensor 24, under light transmission portions 2005 and 2006).
Robaina in view of Border does not disclose further comprising an image sensor having a detectable wavelength range, wherein the detectable wavelength range is within the first wavelength range. Robaina in view of Border and Takahashi are related because both teach electronic devices. 
Takahashi discloses the electronic apparatus (see Fig 1), further comprising an image sensor having a detectable wavelength range, wherein the detectable wavelength range is within the first wavelength range (see Fig 2; Col 5, lines 37-45; G sensor highly sensitive to light within first wavelength range of 520 to 540nm).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Robaina in view of Border with further comprising an image sensor having a detectable wavelength range, wherein the detectable wavelength range is within the first wavelength range of Takahashi for the purpose of controlling visible light in order to prevent tracking errors and improve the user experience.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844.  The examiner can normally be reached on Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.A.S./Examiner, Art Unit 2872         

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872